DISSENTING OPINION.
VALLIANT, J.
For the following reasons I am unable to concur in opinion of the court in this case:
The act of 1874 (Laws 1874, p. 327) looks to the appointment and maintenance of a permanent police force for Kansas City. It prescribes the numerical *136standard of the force, or rather a rule by which the numerical strength shall be measured. That numerical standard once established it is the duty of the Board of Police Commissioners to keep the force up to it until the same is reduced according to law. The power to increase the number is given to the Common Council-on the recommendation of the Board of Police Com-missioners and in the same sentence the power is given the commissioners to.reduce the force. The fixing of the numerical standard in' the first place, its increase and its reduction, are all treated by the Legislature in one breath, as it were, and are all intended to apply to the one object, that is, the general standard of the force, and they have no relation to the appointment or the discharging of individuals. In the exercise of the authority conferred in that sentence, the governmental agency to whom it is instrusted would say: the police force for Kansas City shall consist of so many officers and so many men, or it would say the force shall be increased to so many men, or that it be reduced to such a number. In the exercise of the power conferred in that sentence the government agency appoints no one, neither does it discharge any one; the power there conferred is rather in the nature of legislative than executive function; it prescribes the standard of strength, but does not appoint to the office.
The language of the act is: ‘ ‘Sec. 6. To- enable said board to perform the duties imposed upon them, they are hereby authorized and required, as speedily as may be, to appoint, enroll and employ a permanent police force for the City of .Kansas, which they shall equip and arm as they may judge necessary.” So far the act confers only power to appoint, equip, etc., the duty there prescribed is purely of administrative character, and it does not leave it to the commissioners to . say of what number the police force shall consist, but the number or standard of measure is elsewhere in the *137act fixed and until it is altered the police commissioners cannot lawfully refuse to appoint that number.
Then follows a new sentence: “The number of policemen to be so appointed and employed, exclusive of officers, shall, at the first organization, be not exceeding the number now employed by the corporate authorities of the City of Kansas; but .the Common Council of said city shall have the power to increase the police force at any time to any numbér recommended by the Board of Police Commissioners; and said commissioners may reduce the present or any future number of police, as experience may warrant.” In that sentence the power is given to the Common Council on recommendation of the board to increase and to the board to reduce the number of the force. The power committed to the council is of the same nature as that committed to the board, the one to increase, the other to reduce. Surely it’ was not intended to give the council the power to increase by adding certain individuals of its selection to the force; no more can it be said that it was intended to give the board power to reduce by discharging individuals. It meant that the council by ordinance should have the power to say that hereafter the police force of the city shall contain so many men, and in like manner the board shall by resolution say that hereafter the force shall consist of only so many men. The power conferred by the act is of the same nature in each case, and is to be exercised in the same or similar manner.
Further down in the same section is this: “The policemen shall be employed.to serve for three years, and be subject to removal only for the cause after a hearing by the board, who are hereby invested with exclusive jurisdiction in the premises.” That sentence is emphatic and its object cannot be mistaken. It' is designed to confer an important and valuable right on the policemen. The right there conferred is not visionary, but very substantial. It means that the *138policeman does not hold his office at the mere will of the commissioners, and it means that they shall not discharge him except for cause after due trial. But if the commissioners under the name of reducing the force have the power to discharge an individual, of what value is the clause in the statute saying that a policeman shall not be discharged except for cause after trial? If the construction given the clause conferring the power to reduce the force by the majority opinion is correct, then the policeman is absolutely at the mercy of the Board of Commissioners, and the clause essaying to give him a right to serve his term unless upon charges and conviction is set at naught.
It is a rule that a statute should be so construed as to give effect to all its parts if possible. If we construe the clause empowering the Board of Commissioners to reduce the force to mean that it may by resolution or other proper form say, in effect, that hereafter the police force shall consist of only so many men in the same way that the Common Council may say that it shall be increased to so many men, then it is in perfect harmony with the clause conferring on the policeman the right to remain for his term unless dismissed for cause after due trial.
In my opinion the relators were unlawfully discharged and they are entitled to the relief prayed.